         Case 1:18-cv-02885-ESH Document 51 Filed 06/20/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

              v.

ROBERT MUELLER, et al                               Civil Action No. 1:18-cv-02885
Defendants


PLAINTIFF’S CONSENT MOTION FOR EXTENSION OF TIME TO FILE REPLY TO
     OPPOSITION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Plaintiff Jerome Corsi (“Plaintiff”) hereby moves this Court for a 14-day extension of

time of time, until and including July 5, 2019 to file a Reply/Response to Defendant Robert

Mueller’s Opposition to Motion for Leave to File Second Amended Complaint. ECF No. 41.

This is the first requested extension for this motion. This requested extension will not affect any

other previously set deadlines or hearings.

       The reason for this request is that counsel for Plaintiffs has been under an unusually

heavy litigation schedule that has required him to travel extensively from coast to coast for client

exigencies.

       Pursuant to the Local Civil Rules, counsel for Plaintiffs has conferred with counsel for

Defendants and has received consent

       WHEREFORE, Plaintiffs respectfully request for good cause that this Court grant

Plaintiff’s 14-day extension of time or until and including July 5, 2019

Dated: June 20, 2019                                 Respectfully submitted,
                                                     /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     KLAYMAN LAW GROUP, P.A.
                                                     2020 Pennsylvania Avenue N.W.
                                                     Suite 800
                                                     Washington, D.C. 20006
         Case 1:18-cv-02885-ESH Document 51 Filed 06/20/19 Page 2 of 3



                                                     (310) 595-0800
                                                     leklayman@gmail.com



                                CERTIFICATE OF SERVICE

       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, June 20, 2019, a

copy of the foregoing was filed via this Court’s ECF system and served upon all parties and/or

counsel of record.


                                                            /s/ Larry Klayman
                                                            Larry Klayman




                                                2
        Case 1:18-cv-02885-ESH Document 51 Filed 06/20/19 Page 3 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

          v.

ROBERT MUELLER, et al                           Civil Action No. 1:18-cv-02885
Defendants


    [PROPOSED] ORDER GRANTING PLAINTIFF’S CONSENT MOTION FOR
  EXTENSION OF TIME TO FILE REPLY TO OPPOSITION FOR LEAVE TO FILE
                   SECOND AMENDED COMPLAINT

      Plaintiff Jerome Corsi’s Motion for Extension of Time to Reply/Respond to Defendant

Robert Mueller’s Opposition to Motion for Leave to File Second Amended Complaint is hereby

GRANTED. Any opposition thereto is due on July 5, 2019.



Dated: ____________________                               _________________________




                                            3
